DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12 Jan 2022 has been entered.  Claims 22-46 are pending in the application.  Claims 22 and 34-35 are currently amended.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 13 Oct 2021. Additionally, the amendment to the Claims has overcome the 35 U.S.C. 101 rejection of claims 22-30 and 35-46. The remaining 35 U.S.C. 101 rejection of claim 34 is overcome by the below examiner’s amendment.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Oleg Kaplun (#45559) on 28 Jan 2022.

The application has been amended as follows:
Claim 34, Ln. 5 has replaced “segments” with --segments stored in a non-volatile memory--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant persuasively argues that a non-assisted breath disclosed by Sinderby et al. (U.S. Pub. 2019/0015615) cannot be accurately read as ventilation provided to the patient by the breathing apparatus at a first level of ventilatory assist (Pg. 11-13). While a non-assisted breath can be considered a zero level of ventilatory assist it would not be accurate to state that a zero level of ventilatory assist constitutes “providing a ventilation to the patient … via the breathing apparatus.” Rather, the particular step of providing a ventilation to the patient via the breathing apparatus directly implies a non-zero level of ventilation being provided.
Applicant’s arguments also address the discussion in the preceding Office action of potential alternate readings from Sinderby (Pg. 12-13). Examiner concurs with applicant’s arguments thereto that the determining of the at least one parameter including the NME value in the amended claims requires the values of both the first level of ventilatory assist and the second level of ventilatory assist which is not taught by Sinderby.
Sinderby thus cannot accurately read on the amended claims and one having ordinary skill in the art would not have considered it prima facie obvious to have modified Sinderby in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785